DETAILED ACTION
This office action is in response to the application filed on 06/03/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 11, 13 and 18.  Therefore, the “the rectifier switch without flowing through the auxiliary switch”, “during the charge time the synchronous rectifier circuit directs the secondary-side current to not charge the output power capacitor” and  “does not build up the output power voltage” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 11 recites “the rectifier switch without flowing through the auxiliary switch.” According to claim 7 during the rectification time the rectifier and auxiliary switches are on or conductive, therefore it is not clear how the current is not flowing through the auxiliary switch when the switch is turned on. For purposes of examination the limitations are going to be interpreted as either flowing current or without the flow of current.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 13-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al US 2017/0207715.
	Regarding Claim 1, Lin teaches (Figures 1) a rectifier circuit (at fig. 1), comprising: an anode node and a cathode node (210-212); an operating power capacitor (214), across which is an operating power voltage (Vcc); a rectifier switch (108) and an auxiliar switch (2042), electrically connected to each other; and a rectifier controller (at 400), supplied power by the operating power capacitor for controlling the rectifier switch and the auxiliary switch; wherein, when the rectifier controller turns OFF the auxiliary switch (2042 off), the rectifier circuit is configured to support a first loop, along which a first current flows from the anode node (with 2022), through the operating power capacitor 9214), and to the cathode node (this process is done when switch 2022 is conducting), so as to charge the operating power capacitor; and when the rectifier controller turns ON the auxiliary switch and the rectifier switch (108 and 2042), the rectifier circuit is configured to support a second loop different from the first loop (2042 on time), where a second current, following the second loop, flows from the anode node, through the rectifier switch and to the cathode node  (when 2042 is on or conductive) without charging the operating power capacitor (switch 2022 is off and there is no charging of the capacitor. (For example: Par. 15-18 and 27-30)
	Regarding Claim 6, Lin teaches wherein the rectifier controller (at 200) compares the operating power voltage with a reference voltage to control the auxiliary switch (at 204 or 202). (For example: Par. 15-18 and 27-30)
	Regarding Claim 7, Lin teaches	a power converter (at fig. 1), comprising: a transformer with a primary winding and a secondary winding (102 and 106); a power switch (104), connected in series with the primary winding between two input power lines; a synchronous rectifier circuit (108 and 200) connected in series with the secondary winding between two output power lines, the synchronous rectifier circuit comprising: a rectifier switch (108), electrically connected between one of the two output power lines and the secondary winding; an auxiliary switch (2042), electrically connected to the rectifier switch; a synchronous rectifier controller (at 200), for detecting a demagnetization time (with 204 and 202) of the transformer to control the rectifier and auxiliary switches, wherein the demagnetization time includes a charge time and a rectification time (on and off times of switch 108); and an operating power capacitor (214), across which is an operating power voltage, for supplying power to the synchronous rectifier controller; wherein, during the charge time, the synchronous rectifier controller turns OFF the auxiliary switch (2042), and the synchronous rectifier circuit directs a secondary-side current from the secondary winding to charge the operating power capacitor (214, with 2022 conductive); and during the rectification time, the synchronous rectifier controller turns ON the rectifier and auxiliary switches (one time of 108 and 2042), and the synchronous rectifier circuit directs the secondary-side current to go through the rectifier switch without charging  (2022 is off and 2042 is on) the operating power capacitor. (For example: Par. 15-18 and 27-30)
	Regarding Claims 8 and 19, Lin teaches wherein the charge time substantially starts with a beginning of the demagnetization time (the demagnetization time is when the switch 108 is off). (For example: Par. 15-18 and 27-30)
	Regarding Claims 9 and 20, Lin teaches wherein the charge time substantially ends with an end of the demagnetization time(the demagnetization time is when the switch 108 is off, when the switch 108 is on the rectification time is activated). (For example: Par. 15-18 and 27-30)
	Regarding Claim 10, Lin teaches wherein during the rectification time (switch 108 on time) the secondary-side current flows along a loop through the rectifier switch and the auxiliary switch (108 and 2042). (For example: Par. 15-18 and 27-30)
	Regarding Claim 11, Lin teaches wherein during the rectification time (on time of switch 108) the secondary-side current flows along a loop through the rectifier switch without flowing through the auxiliary switch (108 and 2042). (For example: Par. 15-18 and 27-30)
	Regarding Claims 13 and 18, Lin teaches wherein: the power converter (fig. 1) comprises an output power capacitor (at Vout) connected between the two output power lines; and during the charge time (off time of the switch 108) the synchronous rectifier circuit directs the secondary-side current to not charge the output power capacitor (because the switch is off). (For example: Par. 15-18 and 27-30)
	Regarding Claim 14, Lin teaches (Figure 1) the synchronous rectifier controller (at 200) turns ON the auxiliary switch when the power switch is turned ON (on time of switch 108). (For example: Par. 15-18 and 27-30)
	Regarding Claim 15, Lin teaches the apparatus claim, claim 7, claim 15 teaches the same/similar limitations and rejected under the same grounds.
	Regarding Claim 16, Lin teaches (Figure 1) turning OFF both the auxiliary switch and the rectifier during the charge time (off time of switch 108 and switch 2042 is also off). (For example: Par. 15-18 and 27-30)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al US 2017/0207715 in view of Lin et al. US 20170070151 (herein Lin2).
	Regarding Claim 2, Lin teaches (Figure 1) wherein the rectifier switch (108) has a source, a drain, a gate and a body, the drain is electrically connected to the cathode node. (For example: Par. 15-18 and 27-30)
	Lin does not teach the auxiliary switch is capable of shorting the body to the anode node.
	Lin2 teaches (figures 1-2) the auxiliary switch (208) is capable of shorting the body to the anode node.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lin to include the auxiliary switch (2042) is capable of shorting the body to the anode node, as taught by Lin2 to improve efficiency by making sure that there is no simultaneous turn on between the switches. 
	Regarding Claim 3, Lin teaches wherein the body is electrically connected to the source (the parts of the rectifier switch are electrically connected when the switch is turned on). (For example: Par. 15-18 and 27-30) 	
	Regarding Claim 5, Lin teaches further comprising a diode (2028 or zener diode outside of 200) connected between the anode node (210) and the operating power capacitor (214), and the operating power capacitor is electrically connected between the diode and the body (of 108). (For example: Par. 15-18 and 27-30)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al US 2017/0207715 in view of Lin et al. US 20170070151 (herein Lin2) and further in view of Toccaceli US 2009/0290391.
	Regarding Claim 4, Lin teaches (Figure 1) wherein the source is electrically connected to the anode node (see fig. 1 and the terminals of 108). (For example: Par. 15-18 and 27-30)
	Lin does not teach the rectifier circuit further comprises a schottky barrier diode connected between the body and the drain.
	Toccaceli teaches (figures 1-2) and the rectifier circuit (at fig. 1) further comprises a schottky barrier diode (Dbypass, par. 34) connected between the body and the drain (at 112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lin to include the rectifier circuit further comprises a schottky barrier diode connected between the body and the drain, as taught by Toccaceli for a smaller forward voltage drop. 
Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al US 2017/0207715 in view of Sato US 2013/0107582.
	Regarding Claims 12 and 17, Lin teaches (Figure 1) comprises an output power capacitor connected between the two output power lines. (For example: Par. 15-18 and 27-30)
	Lin does not teach the power converter and during the charge time the synchronous rectifier circuit directs the secondary-side current to charge both the output power capacitor and the operating power capacitor.
	Sato teaches (figures 1-2) the power converter (at fig. 1) during the charge time (charging of the capacitor C1) the synchronous rectifier circuit directs the secondary-side current to charge both the output power capacitor (Co) and the operating power capacitor (C1). (For example: Par. 32-35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lin to include the power converter during the charge time the synchronous rectifier circuit directs the secondary-side current to charge both the output power capacitor and the operating power capacitor, as taught by Sato to reduce voltage surge in semiconductor elements which can cause voltage stress, causes radiation noise and conduction noise. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838